
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3


STOCK PLEDGE AGREEMENT


    THIS STOCK PLEDGE AGREEMENT is made and entered into as of the 12th day of
July, 2001, by and among UNOVA, INC., a Delaware corporation, UNOVA INDUSTRIAL
AUTOMATION SYSTEMS, INC., a Delaware corporation, INTERMEC TECHNOLOGIES
CORPORATION, a Washington corporation (each individually a "Pledgor" and
collectively the "Pledgors"), and BANK OF AMERICA, N.A., a national banking
association (the "Agent") on behalf of certain "Lenders".

W I T N E S S E T H:

    WHEREAS, Pledgor owns all of the shares of the capital stock of those
corporations described on Exhibit "A" attached hereto and made a part hereof
(hereinafter the "Corporations");

    WHEREAS, pursuant to that certain Credit Agreement dated as of the date
hereof by and among Pledgor, UNOVA Industrial Automation Systems, Inc., a
Delaware corporation, R & B Machine Tool Company, a Michigan corporation, J.S.
McNamara Company, a Michigan corporation, M M & E, Inc., a Nevada corporation,
Intermec IP Corp., a Delaware corporation, and UNOVA IP Corp., a Delaware
corporation (each individually a "Grantor" and all collectively the "Grantors"),
Agent, Heller Financial, Inc., as Syndication Agent, ("Syndication Agent") and
Lenders (including all annexes, exhibits and schedules thereto, as from time to
time amended, restated, supplemented or otherwise modified, the "Credit
Agreement"), Lenders have agreed to make the Loans and issue Letters of Credit
on behalf of the Grantors;

    WHEREAS, for purposes of this Stock Pledge Agreement, the term "Loan
Documents" means this Stock Pledge Agreement and all of the Loan Documents as
defined in the Credit Agreement; and

    WHEREAS, pursuant to the terms of the Credit Agreement and in order to
induce Lenders to make loans under the Credit Agreement, Agent and Lenders
require and each Pledgor is willing to pledge said stock to Agent and Lenders
pursuant to this Agreement.

    NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby covenant, agree, represent and warrant as follows:

    1.  Capitalized Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in that certain Security
Agreement of even date hereof by and among the Grantors, Agent, Syndication
Agent and Lenders (as amended, restated, supplemented or otherwise modified, the
"Security Agreement"). This Agreement is in all respects subject to the terms of
the Security Agreement and the rights of Agent are also subject to the terms of
that certain Intercreditor Agreement of even date hereof by and among Agent,
Lenders, Special Value Investment Management, LLC and the Term Lenders described
therein.

    2.  Deposit and Pledge of Shares.  

    (a) Contemporaneously with the execution of this Stock Pledge Agreement and
subject to Section 2(c) below, each Pledgor has deposited with Agent for the
benefit of Lenders, and hereby pledges and assigns to Agent, and grants to Agent
for the benefit of Lenders a security interest in one hundred percent (100%) of
the stock of the Corporations more fully described on Exhibit "A" attached
hereto and incorporated herein by reference thereto (the "Stock") as security
for the payment and performance of the Obligations to Agent and Lenders under
the Credit Agreement until such time as all such payments and performance have
been duly completed and satisfied.

    (b) The term "Stock" also includes the following, which each Pledgor hereby
pledges and assigns to Agent for the benefit of Lenders: (i) the certificates
representing the Stock and any interest of any Pledgor in the entries on the
books of any financial intermediary pertaining to the Stock, and all dividends,
cash, warrants, rights, instruments and other property or proceeds from

--------------------------------------------------------------------------------

time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Stock; (ii) all new shares of capital stock or
securities created in respect of the Stock whether by stock split, stock
dividend, merger, consolidation or otherwise, and all securities convertible
into and warrants, options and other rights to purchase or otherwise acquire,
stock of any issuer of the Stock from time to time acquired by any Pledgor in
any manner (which shares shall be deemed to be part of the Stock), the
certificates or other instruments representing such additional shares,
securities, warrants, options or other rights and any interest of any Pledgor in
the entries on the books of any financial intermediary pertaining to such
additional shares, and all dividends, cash, warrants, rights, instruments and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such additional
shares, securities, warrants, options or other rights; and proceeds of all or
any of the property described in subparts (a) and (b) above.

    (c) Notwithstanding Sections 2(a) and 2(b) above or any contrary provision
in any Loan Document, the aggregate amount of the Obligations secured by
Restricted Collateral shall not exceed the Restricted Amount as calculated from
time to time. Notwithstanding anything to the contrary herein or in the Credit
Agreement, the parties hereby agree that no party hereunder intends for any
Pledgor hereunder to (and the Pledgors hereby do not) grant a security interest
in any Restricted Collateral that, after taking into account the amount of the
Liens associated with or arising under the Term Debt Loan, would require under
the Indenture an equal and ratable security interest in the Restricted
Collateral for the benefit of the securities outstanding under the Indenture.

    3.  Voting and Ownership of Shares.  So long as no Event of Default has
occurred and is continuing under the Credit Agreement, each Pledgor shall be
entitled to (i) vote its respective Stock, and (ii) receive all income and
proceeds thereof. Upon the occurrence and during the continuance of any Event of
Default under the Credit Agreement, Agent shall, upon ten (10) days written
notice to each of the Pledgors, be entitled to exercise all voting rights and
privileges whatsoever with respect to the Stock until the Obligations are paid
in full, including without limitation, voting the Stock to remove the directors
and officers of the Corporation or any of them, and to elect new directors and
officers of the Corporation who shall thereafter manage the affairs of the
Corporation, operate its respective properties and carry on its respective
businesses and otherwise take any action with respect thereto as they shall deem
necessary and appropriate.

    4.  Maintenance of Priority of Pledge.  Each Pledgor shall be liable for and
shall from time to time pay and discharge all taxes, assessments and
governmental charges imposed upon the Stock by any federal, state or local
authority, the liens of which would or might be held prior to the right of Agent
in and to the Stock. Each Pledgor shall execute and deliver such further
documents and take such further actions as may be reasonably required or deemed
advisable by Agent to confirm the rights of Agent in and to the Stock or
otherwise to effectuate the intention of this Stock Pledge Agreement.

    5.  Events of Default.  Any "Event of Default" as defined in the Credit
Agreement shall be deemed an Event of Default hereunder.

    6.  Remedies Upon Event of Default.  

    (a) Upon the occurrence and during the continuance of any Event of Default,
Agent and Lenders shall have the following rights and remedies, in addition to
all other rights and remedies provided under the Credit Agreement and the Loan
Documents or by law or at equity, all of which shall be cumulative and may be
exercised from time to time, either successively or concurrently:

     (i) To declare this Stock Pledge Agreement immediately in default and to
sell the Stock or any portion thereof, from time to time upon ten (10) days
prior written notice to each

2

--------------------------------------------------------------------------------

Pledgor of the time and place of sale (which notice each Pledgors hereby agrees
is commercially reasonable), for cash or upon credit or for future delivery
(each Pledgor hereby waives all rights, if any, of marshaling the Stock and any
other security for the payment of the sums owed by any of the Pledgors to
Lender) and at the option and in the complete discretion of Agent, either:

    (A) at a public sale or sales, including a sale at any broker's board or
exchange; or

    (B) at a private sale or sales.

    Agent may bid for and acquire the Stock or any portion thereof at any public
sale, free from any redemption rights of the Corporation, and in lieu of paying
cash therefor, may make settlement for the selling price of the Stock or any
part thereof by crediting upon the payment of the Obligations under the Credit
Agreement and the Loan Documents, the net selling price of the Stock, after
deducting all of Agent's reasonable costs and expenses of every kind and nature
therefrom, including Agent's reasonable attorneys' fees incurred in connection
with realizing upon the Stock. From time to time Agent may, but shall not be
obligated to, postpone the time of any proposed sale of any of the Stock which
has been the subject of a notice as provided above, and also, upon such notice
to each Pledgor as may be required by applicable law, if any, may change the
time and place of such sale.

    (ii) To exercise all rights of a secured party under the Uniform Commercial
Code and all other applicable laws.

    (b) In the case of any sale by Agent of the Stock or any portion thereof on
credit or for future delivery, which may be elected at the option and in the
complete discretion of Agent, the Stock so sold may, at Agent's option, either
be delivered to the purchaser with proper security retained therefor reasonably
satisfactory to Agent or retained by Agent until the selling price is paid by
the purchaser, but in either event, neither Agent nor any Lender shall incur
liability in case of failure of the purchaser to take up and pay for the Stock
so sold. In case of any such failure, such Stock may again be sold by Agent in
the manner provided for in this Stock Pledge Agreement.

    (c) After deducting all of its costs and expenses of every kind, including
without limitation, legal fees and registration fees and expenses, if any, in
connection with the sale of the Stock, Agent shall apply the residue of the
proceeds of any sale or sales of the Stock to the Obligations under the Credit
Agreement and the other Loan Documents in accordance with the Credit Agreement.
Neither Agent nor any Lender shall incur any liability as a result of the sale
of the Stock at any private sale or sales, and each Pledgor hereby waives any
claim arising by reason of the fact that the price or prices for which the Stock
or any portion thereof is sold at such private sale or sales is less than the
price that would have been obtained at a public sale or sales or is less than
the amounts due under the Credit Agreement and the Loan Documents, even if Agent
accepts the first offer received and does not offer the Stock or any portion
thereof to more than one offeree.

    (d) Each Pledgor hereby acknowledges and confirms that Agent may be unable
to effect a public sale of any or all of the Stock by reason of certain
prohibitions contained in the Securities Act of 1933, as amended, and applicable
state securities laws and may be compelled to resort to one or more private
sales thereof to a restricted group of purchasers who will be obligated to
agree, among other things, to acquire any shares of the Stock for their own
respective accounts for investment and not with a view to distribution or resale
thereof. Each Pledgor further acknowledges and confirms that any such private
sale may result in prices or other terms less favorable to the seller than if
such sale were a public sale and, notwithstanding such circumstances,

3

--------------------------------------------------------------------------------

agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner, and Agent shall be under no obligation to take
any steps in order to permit the Stock to be sold at a public sale. Agent shall
not be under any obligation to delay a sale of any of the Stock for any period
of time necessary to permit any issuer thereof to register such Stock for public
sale under the Securities Act of 1933, as amended, or under applicable state
securities laws.

    7.  No Waiver.  The undertakings of each Pledgor hereunder shall remain in
full force and effect without regard to, and shall not be impaired by, (a) any
exercise or nonexercise, or any waiver by Agent or any Lender of any right,
remedy, power or privilege under the Credit Agreement or the Loan Documents,
(b) any amendment to or modification of the Credit Agreement or the Loan
Documents, or (c) the release or discharge or termination of any security or
guarantee for any of the Obligations under the Credit Agreement or the Loan
Documents, whether or not each Pledgor shall have notice or knowledge of any of
the foregoing. Agent's prior recourse to any part or all of the Collateral under
the Credit Agreement or the Loan Documents shall not constitute a condition of
any demand, suit or proceeding for payment or collection of the Obligations
under the Credit Agreement or the Loan Documents. No act, failure or delay by
Agent shall constitute a waiver of Agent of its rights and remedies hereunder or
otherwise. No single or partial waiver by Agent of any default or right or
remedy that it may have shall operate as a waiver of any other default, right or
remedy or of the same default, right or remedy on a future occasion. Each
Pledgor waives to the maximum extent permitted by applicable law presentment,
notice of dishonor and protest, notice of intent to accelerate and notice of
acceleration of all instruments included in or evidencing any of the Obligations
under the Credit Agreement or the Loan Documents, and any and all other notices
and demands whatsoever.

    8.  Notices.  Except as otherwise provided herein, all notices, demands and
requests that any party is required or elects to give to any other shall be in
writing, or by a telecommunications device capable of creating a written record,
and any such notice shall become effective (a) upon personal delivery thereof,
including, but not limited to, delivery by overnight mail and courier service,
(b) four (4) days after it shall have been mailed by United States mail, first
class, certified or registered, with postage prepaid, or (c) in the case of
notice by such a telecommunications device, when properly transmitted, in each
case addressed to the party to be notified as follows:

    If to the Agent or to the Bank:

Bank of America, N.A.
55 South Lake Ave., Suite 900
Pasadena, California 91101
Attention: Business Credit-
Account Executive
Telecopy No.: (626) 578-6069

    If to the Pledgors:

c/o UNOVA, Inc.
21900 Burbank Boulevard
Woodland Hills, California 91367
Attention: Treasurer
Telecopy No.: (818) 992-2627

or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.

    9.  Governing Law.  THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN THE
CONSTRUCTION OF THIS STOCK PLEDGE AGREEMENT AND THE RIGHTS AND REMEDIES AND
DUTIES OF THE PARTIES HEREUNDER.

4

--------------------------------------------------------------------------------

    10.  Successors and Assigns.  This Stock Pledge Agreement shall bind each
Pledgor, and its successors and assigns, and shall inure to the benefit of Agent
and Lenders, and their successors and assigns.

    11.  Time of Essence.  Time shall be of the essence in the performance of
the Obligations of each of the Pledgors hereunder.

(SIGNATURE PAGE FOLLOWS)

5

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have executed this Stock Pledge
Agreement as of the day, month and year first above written.

    PLEDGORS:     UNOVA, INC.
 
 
By:
 
/s/ ELMER C. HULL, JR.   

--------------------------------------------------------------------------------

Elmer C. Hull, Jr.
Vice President and Treasurer
         UNOVA INDUSTRIAL
AUTOMATION SYSTEMS, INC.
 
 
By:
 
/s/ ELMER C. HULL, JR.   

--------------------------------------------------------------------------------

Elmer C. Hull, Jr.
Vice President and Treasurer
         INTERMEC TECHNOLOGIES CORPORATION
 
 
By:
 
/s/ ELMER C. HULL, JR.   

--------------------------------------------------------------------------------

Elmer C. Hull, Jr.
Vice President and Treasurer
         AGENT:
 
 
BANK OF AMERICA, N.A.
 
 
By:
 
/s/ RICHARD BURKE        

--------------------------------------------------------------------------------

    Name:   RICHARD BURKE        

--------------------------------------------------------------------------------

    Title:   SENIOR VICE PRESIDENT        

--------------------------------------------------------------------------------

Stock Pledge Agreement

6

--------------------------------------------------------------------------------



QuickLinks


STOCK PLEDGE AGREEMENT
